Exhibit 10.2

 

TRANSITION EQUITY GRANT PARTICIPATION AGREEMENT

 

James Moore (“Participant”)

 

In consideration of the Participant’s entry into the Employment Agreement dated
January 22, 2015, among the Participant, Atlantic Power Services, LLC (“Atlantic
Services”) and Atlantic Power Corporation (“Atlantic Power Corporation”) (the
“Employment Agreement”), Atlantic Services hereby grants to the Participant
523,256 notional shares (the “Transition Notional Shares”) subject to the terms
of this Participation Agreement (this “Participation Agreement”).

 

In the event of an inconsistency between any existing employment agreement
between Atlantic Services and the Participant and this Participation Agreement,
the terms of this Participation Agreement shall govern.

 

1.              Vesting of Transition Notional Shares.  The Vesting Date with
respect to the Transition Notional Shares shall be, provided the Participant
remains employed by Atlantic Services upon such Vesting Date:

 

a.              With respect to 50% of the Transition Notional Shares (the
“Performance-Based Notional Shares”), on or any time after the two (2) year
anniversary of the Effective Date (as defined in the Employment Agreement) if
the weighted average Canadian dollar closing price of Common Shares on the TSX
for at least three (3) consecutive calendar months has exceeded the Market Price
per Common Share determined as of January 22, 2015 by at least 50%.

 

b.              With respect to the remaining 50% of the Transition Notional
Shares (the “Time-Based Notional Shares”), on the four (4) year anniversary of
the Effective Date.

 

2.              Vesting Upon Termination of Employment.

 

a.              Death. If the Participant’s employment is terminated as a result
of the Participant’s death, the Transition Notional Shares shall vest on the
Participant’s Date of Termination.

 

b.              Disability.  In the event of the Participant’s Disability, the
Transition Notional Shares shall vest on the Vesting Dates provided in Section 1
hereof as if the Participant continued to be actively employed on such Vesting
Date.

 

c.               Retirement.  If the Participant’s employment is terminated by
the Participant voluntarily after the Participant attains the age of 62, the
Transition Notional Shares shall vest on the Vesting Dates provided in Section 1
hereof as if the Participant continued to be actively employed on such Vesting
Date.

 

d.              Cause or Voluntarily.  If the Participant’s employment is
terminated by Atlantic Services or its affiliates for Cause or voluntarily by
the Participant other than for Good Reason, the Transition Notional Shares shall
immediately and automatically be forfeited.

 

e.               Without Cause or for Good Reason.  In the event of the
termination of the Participant’s employment (i) by Atlantic Services or its
affiliates without Cause, or (ii) by the Participant for Good Reason, including
a CIC Termination (as defined in the

 

--------------------------------------------------------------------------------


 

Employment Agreement), the Transition Notional Shares shall vest (or not) as
provided in the Employment Agreement with respect to such termination of
employment.

 

3.              Committee’s Authority. The Committee shall have the sole and
complete authority to make all determinations and to take all actions necessary
or advisable for the implementation and administration of this Participation
Agreement. All decisions and determinations of the Committee respecting this
Participation Agreement shall be binding and conclusive on the Participant.

 

4.              Entitlement to Dividends on Transition Notional Shares. Each
Transition Notional Share shall receive a credit equal to the amount of
dividends paid per Common Share.  Such distributions shall be credited in the
form of additional Transition Notional Shares immediately following any dividend
on the Common Shares.  The number of Transition Notional Shares to be credited
for each dividend will be equal to the amount of the dividend divided by the
Market Price per Common Share determined on the payment date for the dividend. 
Additional Transition Notional Shares credited pursuant to this Section 4 as a
result of any dividend shall vest (or not) at such time and subject to such
terms and conditions as apply to the Transition Notional Shares with respect to
which such dividends were credited.

 

5.              Redemption of Vested Transition Notional Shares.

 

a.              In General. Effective as of the applicable Vesting Date,
Atlantic Services shall, subject to Section 5(b) below, forthwith following the
applicable Vesting Date, redeem the vested portion of the Participant’s
Transition Notional Shares (including fractional Transition Notional Shares) by:

 

i.      making a lump sum cash payment (net of any applicable withholdings) to
the Participant, if applicable, in respect of one-third of the Transition
Notional Shares to be redeemed; and

 

ii.   exchanging two-thirds of the Transition Notional Shares to be redeemed for
Common Shares.

 

b.              Payment of up to 100% Cash. Notwithstanding Section 5(a) above
and Section 5(c) below, effective as of the Vesting Date, the Committee may
elect to cause Atlantic Services to redeem the vested portion of the
Participant’s Transition Notional Shares (including fractional Transition
Notional Shares) by making a lump sum cash payment (net of any applicable
withholdings) to the Participant, in respect of the Transition Notional Shares
to be redeemed.

 

c.               Election for 100% of Common Shares.  Notwithstanding
Section 5(a) above and subject to Section 5(b), the Participant may elect to
redeem vested Transition Notional Shares for up to 100% Common Shares, provided
that the Participant provides written notice of such election at least 30 days
prior to the date of such redemption.

 

6.              Effect of Redemption or Forfeiture of National Shares. The
Participant shall have no further rights respecting any Transition Notional
Share that has been redeemed or forfeited.

 

2

--------------------------------------------------------------------------------


 

7.              Calculation of Cash Payments. Lump sum cash payments made under
Section 5 by Atlantic Holdings to the Participant in respect of Transition
Notional Shares to be redeemed shall be calculated by multiplying the number of
Transition Notional Shares to be redeemed by the Market Price per Common Share
as at the Vesting Date, converted into United States dollars based on the
closing rate of exchange published by the Bank of Canada on the Vesting Date.

 

8.              Section 409A.

 

a.              This Participation Agreement shall be administered in accordance
with Section 409A of the U.S. Internal Revenue Code of 1986, as amended (the
“Code”).  In this regard, to the extent any provision of this Participation
Agreement is ambiguous as to its compliance with Section 409A of the Code, the
provision shall be read in such a manner so that all payments hereunder comply
with Section 409A of the Code.

 

b.              If any amount payable hereunder is payable upon a “separation
from service” (within the meaning of Section 409A) of the Participant and at
such time the Participant is considered a “specified employee” (within the
meaning of Section 409A), then no such payment shall be made prior to the date
that is the earlier of (i) six months and one day after the Participant’s
separation from service, or (ii) the Participant’s death, but only to the extent
such delay is necessary to prevent such payment from being subject to interest,
penalties and/or additional tax imposed pursuant to Section 409A.

 

c.               It is intended that each installment of any payments and
provided to the Participant hereunder shall be treated as a separate “payment”
for purposes of Section 409A of the Code.  None of Atlantic Services, Atlantic
Power Corporation or the Participant shall have the right to accelerate or defer
the delivery of any such payments or benefits except to the extent specifically
permitted or required by Section 409A of the Code.

 

9.              Unfunded Plan. The obligations of Atlantic Power Corporation and
Atlantic Services hereunder shall be unfunded.  The Participant’s rights
hereunder shall be no greater than the rights of an unsecured general creditor
of Atlantic Power Corporation.

 

10.       No Right of Employment. Neither this Participation Agreement nor any
action hereunder shall be construed so as to give the Participant a right to
continue as an employee of Atlantic Services, Atlantic Power Corporation or any
of their affiliates.

 

11.       Non-Transferability. The Participant shall not be entitled to
transfer, assign, charge, pledge or hypothecate, or otherwise alienate, whether
by operation of law or otherwise, the Participant’s Transition Notional Shares
or any rights the Participant has hereunder.

 

12.       Definitions.

 

a.              “Cause” has the meaning given in the Employment Agreement;

 

b.              “Committee” refers to the Compensation Committee of the Board of
Directors of Atlantic Power Corporation;

 

c.               “Common Share” means a common share of Atlantic Power
Corporation;

 

d.              “Date of Termination” has the meaning given in the Employment
Agreement;

 

3

--------------------------------------------------------------------------------


 

e.               “Disability” means an illness, disease, injury, mental or
physical disability or similar mental or physical state of the Participant that
causes the Participant to be unable to fulfill his or her obligations as an
officer or other employee of Atlantic Power Corporation or any of
its subsidiaries for a period of 90 consecutive days, or for an aggregate of 180
days in any 365-day period; provided that such condition constitutes a
“disability” within the meaning of Treas. Reg. Section 1.409A-3(i)(4)(i);

 

f.                “Good Reason” has the meaning given in the Employment
Agreement;

 

g.               “Market Price per Common Share” means the weighted average
Canadian dollar closing price of Common Shares on the TSX for the fourteen
trading days immediately preceding the applicable day; and

 

h.              “TSX” means the Toronto Stock Exchange.

 

IN WITNESS WHEREOF, the parties hereto have executed this Participation
Agreement as of January 22, 2015.

 

 

 

ATLANTIC POWER SERVICES LLC

 

 

 

 

 

By:

/s/ Terrence Ronan

 

 

Name: Terrence Ronan

 

 

Title: Vice President

 

 

 

 

Acknowledged and Agreed:

 

 

 

PARTICIPANT

 

 

 

 

 

/s/ James J. Moore, Jr.

 

James J. Moore, Jr.

 

 

4

--------------------------------------------------------------------------------